Title: From James Madison to Thomas Jefferson, 16 May 1808
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Monday 3 OC 16 May 1808

Finding on my return from a little ride, that the post was here without my having recd a key to the mail, I thought it best to have a link of the chain taken off, rather than take the alternative.  Hence the mail goes open; but I am enabled to send the letters addressed to me for your perusal.  There are letters from Erving but old & not worth forwarding.  In fact I take all of them to be duplicates.  The rider having been much delayed, I do not detain him a moment longer than necessary.  Yrs. as always

James Madison

